                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No. 2:17-cv-04892-VBF-KES                                          Date: December 19, 2018

Title: MACK WEST JR. v. F. ULLOA, et al.

PRESENT:

            THE HONORABLE KAREN E. SCOTT, U.S. MAGISTRATE JUDGE

                Jazmin Dorado                                     Not Present
               Courtroom Clerk                                    Court Reporter

        ATTORNEYS PRESENT FOR                            ATTORNEYS PRESENT FOR
              PLAINTIFF:                                     DEFENDANTS:
             None Present                                     None Present



   PROCEEDINGS (IN CHAMBERS):                           Order to Show Cause to Plaintiff re
                                                        Identification of Defendant Leavry

        On August 31, 2018, Plaintiff Mack West, Jr. (“Plaintiff”) was issued a subpoena to
obtain his mental health records for the purpose of ascertaining the identity of Defendant Leavry.
(Dkts. 145, 146.) The Court received no further correspondence from Plaintiff regarding the
subpoena or the identification of Defendant Leavry. On November 30, 2018, the Court
requested that Plaintiff, defense counsel, and the California Department of Corrections and
Rehabilitation (“CDCR”) provide updates regarding the status of the subpoena. (Dkt. 159.)

       On December 13, 2018, defense counsel responded that CDCR provided Plaintiff with
the requested medical records. (Dkt. 162 at 2.) Defense counsel further indicated that the
records do not reveal the identity of Defendant Leavry and CDCR confirms that it has no
employees by the name of “Leavry.” (Id.) The Court has not yet received Plaintiff’s response to
the November 30, 2018 order.

       Because Plaintiff has had the requested records in his possession and they apparently do
not reveal Defendant Leavry’s identity, IT IS THEREFORE ORDERED that, on or before
January 2, 2019, Plaintiff shall show cause why the Court should not consider Defendant
Leavry voluntarily dismissed from this action. Plaintiff shall do one of the following:

   1. If Plaintiff is able to ascertain the identity of the Defendant Leavry from the medical
      records, then Plaintiff shall send the court a notice correcting Defendant Leavry’s name
      based on the records.
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No. 2:17-cv-04892-VBF-KES                                            Date: December 19, 2018
                                                                                           Page 2

  2. If Plaintiff is unable to ascertain Defendant Leavry’s identity from the medical records
     but is aware of other documents that would reveal her identity, then Plaintiff shall submit
     to the Court a proposed subpoena narrowly tailored to the categories of documents that
     Plaintiff believes would reveal Defendant Leavry’s identity.

  3. If Plaintiff is unable to ascertain Defendant Leavry’s identity and is unaware of any other
     documents relevant to identifying Defendant Leavry, then Plaintiff shall notify the Court
     of his intent to voluntarily dismiss the claims against Defendant Leavry.




                                                                     Initials of Deputy Clerk JD
